Citation Nr: 0033802	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to June 
1978, and from January 1979 to February 1986.  He died on 
February [redacted], 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran died years after service as the result of 
suicide by a self-inflicted gunshot wound of the head.

2.  At the time of the veteran's death, service connection 
was in effect for hiatal hernia with ulcer disease status 
post vagotomy, chronic headaches, diabetes mellitus with 
retrograde ejaculation, cervical strain, ventral hernia, 
sciatica, shell fragment wound left hand with left index 
finger fracture, right knee chondromalacia patella with 
fragment wound right knee, left knee chondromalacia patella, 
tinnitus, bilateral hearing loss with perforated right 
tympanic membrane, flat feet with history of bilateral 
fragment wound calf, and hemorrhoids; these disabilities 
played no role in his death.

3.  While the veteran's suicide was, by its nature, the 
result of mental unsoundness, a psychiatric condition was not 
present in service or for years later, and mental unsoundness 
leading to suicide was not caused by service or by a service-
connected disorder.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. §§ 3.301, 3.302, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the veteran's death, service connection was in 
effect for hiatal hernia with ulcer disease, status post 
vagotomy; chronic headaches; diabetes mellitus with 
retrograde ejaculation; cervical strain; ventral hernia; 
sciatica; shell fragment wound left hand with left index 
finger fracture; right knee chondromalacia patella with 
fragment wound right knee; left knee chondromalacia patella; 
tinnitus; bilateral hearing loss with perforated right 
tympanic membrane; flat feet with history of bilateral 
fragment wound calf; and hemorrhoids.  Service connection had 
been denied for refractive error, a congenital bladder neck 
obstruction, residual of a shell fragment wound of the right 
hand, residual of a shell fragment wound of the right hip, 
residuals of a left kidney injury, residuals of a genital 
burn injury, bacterial prostatitis, a shell fragment wound of 
the left hip, and a shell fragment wound of the lumbar spine.

Private medical records dated from 1987 to 1991 show that the 
veteran had problems with anxiety.  An entry dated in 
December 1987 notes anxiety, improved.  Another entry dated 
in May 1988 notes chronic stress disorder with anxiety.  
Another entry dated in August 1988 notes that the veteran was 
very anxious and depressed for no obvious reason.  It was 
noted that although he did not admit the cause of his 
anxiety, it was probably due to waiting for the results of 
his application for supervisor.  Entries dated  later in 1988 
and 1989 show continued chronic anxiety and depression.  An 
entry dated in December 1990 shows that the veteran was very 
intense, jittery, and had a mild tremor.  The diagnosis was 
chronic anxiety and depression.  Another medical record dated 
in March 1991 notes that the veteran did not know the reason 
for his anxiety.  It was noted further that he had a lot of 
pressure on his job and was worried about his two boys and 
their drinking problem.  The impression included "depression 
PTSS [post-traumatic stress syndrome]."  

A VA outpatient treatment record dated in December 1996 
indicates that the veteran was having sleeping problems.  It 
was noted that this might have been related to his son's 
suicide in August.  VA treatment records dated in May 1997 
note that the veteran complained of increased depression.  It 
was noted that he lost his young son several months ago.  He 
had been taking Lithium for three years.  The assessment was 
bipolar disorder.  Another record dated in June 1997 shows 
that the veteran complained of increased depression and 
decreased motivation, with sleeping problems.

The evidence of record contains police reports dated February 
[redacted], 1998, which show that the appellant was out of town 
and calling the police to check on her husband who had called her 
to tell her that he could not take it anymore and was going 
to end it all.  The police report notes that the appellant 
reported that her husband, the veteran, was very distraught 
over the death of their son, who had shot himself in the head 
on August [redacted], 1996.  The police went to the appellant 
and veteran's home and found the veteran in the backyard, slumped 
in a chair with a gunshot wound to his head.  A gun was at 
his feet.  The veteran was pronounced dead at the scene.

An autopsy report, dated February [redacted], 1998, notes that 
the cause of death was a gunshot wound of the head.  The manner 
of death was suicide.  The opinion of the examiner was that 
the veteran's death was due to a gunshot wound of the head.

In an undated statement from E. B., the veteran's sister, she 
noted that their mother had died approximately six months 
earlier.

In a statement dated in January 1999 from D. P. and M. E. P., 
the veteran's brother-in-law and sister-in-law, respectively, 
it is noted that the veteran had been in the Army and served 
in Vietnam.  According to their statement, before the veteran 
went to Vietnam, he was in good health and had a good mental 
attitude with a positive attitude toward life.  When he 
returned home from Vietnam, he was very uptight and had 
several physical problems with a shrapnel wound and hearing 
loss.  They believed that the veteran had been exposed to 
Agent Orange.  The statement notes that the veteran returned 
home from Vietnam a mental, physical and emotional wreck.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301.

In certain instances, service connection may be granted for 
the cause of a veteran's death by suicide.  In order for 
suicide to constitute willful misconduct, the act of self-
destruction must be intentional.  A person of unsound mind is 
incapable of forming an intent.  It is a constant requirement 
that the precipitating mental unsoundness, leading to 
suicide, be service connected.  38 C.F.R. § 3.302.

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

As noted above, at the time of death, the veteran was 
service-connected for numerous physical disabilities.  
However, he was not in receipt of service connection for any 
psychiatric disorder.  Moreover, the evidence does not show 
that the veteran had ever filed a claim for service 
connection for depression, post-traumatic stress disorder 
(PTSD), or any other psychiatric disorder.

The evidence of record shows that the veteran's manner of 
death was suicide and that he intentionally shot himself in 
the head.  Although it is possible that the veteran's 
depression and anxiety were caused in part by his service-
connected physical problems, the evidence of record indicates 
that his decision to commit suicide by shooting himself in 
the head was due to distress over the death of his son in 
August 1996, who apparently also shot himself in the head.  
The evidence of record does not show that the veteran's 
decision to commit suicide was due to his service or his 
service-connected disabilities.

Service connection for the veteran's cause of death is not 
warranted whether his suicide was intentional, and thus an 
act of willful misconduct, or whether it was the result of 
mental unsoundness.  If it was an act of willful misconduct, 
service connection is not warranted pursuant to 38 C.F.R. 
§§ 3.301, 3.302.  If his suicide was the result of mental 
unsoundness, service connection for the cause of his death is 
not warranted as any such mental disorder was not service 
connected.  Accordingly, under either circumstance, service 
connection is not warranted for the cause of the veteran's 
death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

